24 F.3d 248NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Julio Cesar NUNEZ-POTOY, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70622.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1994.*Decided May 13, 1994.

Before:  NOONAN, and T.G. NELSON, Circuit Judges, and EZRA,** District Judge.
MEMORANDUM***
Julio Cesar Nunez-Potoy, a native and citizen of Nicaragua, entered the United States without inspection on August 22, 1988.  Ordered to show cause why he was not deportable, he conceded deportability but requested asylum.  The Immigration Judge denied his request but granted voluntary departure.  Nunez-Potoy appealed to the Board of Immigration Appeals.
The Board dismissed the appeal, finding that under 8 U.S.C. Secs. 1158(a) and 1253(h), Nunez-Potoy had not expressed a political opinion and that, further, any harm to him would not be based on imputed political opinion.
Nunez-Potoy fails to show that he or his parents were singled out for persecution on the basis of their political beliefs.   See De Valle v. INS, 901 F.2d 787, 791 (9th Cir.1990).  A demand that Nunez-Potoy serve in the military does not amount to persecution.   Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir.1991).  Finally, Nunez-Potoy's case is not comparable to other cases involving "exceptionally inhumane" abuse in which this court has granted asylum on humanitarian grounds.   Kahssai v. INS, 16 F.3d 323, 329 (9th Cir.1994) (Reinhardt, J., concurring);  see Desir v. Ilchert, 840 F.2d 723 (9th Cir.1988).


1
Substantial evidence supports the Board's findings.  Consequently, the petition is DENIED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 The Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3